Exhibit 10.1

LOAN AGREEMENT

Borrower:

T.B.A. Insurance Group, Ltd.

Lender:

Frost Bank

Address:

1900 L Don Dodson Drive
Bedford, Texas 76021

Address:

P.O. Box 1600
San Antonio, Texas  78296

This Loan Agreement (this "Loan Agreement") is dated March 31, 2016 by and
between Borrower and Lender.

ARTICLE I

Definitions and Use of Terms

Section 1.01.Certain Definitions.  As used herein, the following terms have the
meanings indicated, unless the context otherwise requires:

"Advance" means a disbursement by Lender of any of the proceeds of a Loan.

"Affiliate" means any individual or entity directly or indirectly controlling,
controlled by, or under common control with, another individual or entity.

"Applicable Bankruptcy Law" means the United States Bankruptcy Code or any other
present or future insolvency, bankruptcy, liquidation, conservatorship,
reorganization or moratorium Governmental Requirement or other similar
Governmental Requirements.

"Business Day" means a day other than a Saturday, Sunday or a day on which
commercial banks in the State of Texas are authorized to be closed, or are in
fact closed.

"Closing Date" means the date of this Loan Agreement.

"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

"Collateral" means the Securities Account and the assets held therein.

"Default" means any event or circumstance that constitutes an Event of Default
or, that with, the lapse of time, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

"Distributions" means all dividends and other distributions made by a Person to
its equityholders.

"Environmental Laws" means any and all Federal, state, local, and foreign
Governmental Requirements, judgments, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution and the
protection of health and the

490516.21

1

 

 

--------------------------------------------------------------------------------

 



environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a Plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

"Event of Default" has the meaning set forth in Article IX.

"Financial Statements" means financial information of Borrower, any Subsidiary
and any Obligated Party, as required and set forth in Section 6.01 as, at the
time in question, have been most recently furnished to Lender.

"GAAP" means generally accepted accounting principles in the United States set
forth in the statements and pronouncements of the Financial Accounting Standards
Board or such other principles as may be approved by a significant segment of
the accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

"Governmental Authority" means the United States, and any court or political
subdivision, agency, or instrumentality having jurisdiction over Borrower, its
Subsidiaries, or any Obligated Party, domestic or foreign.

"Governmental Requirements" means all constitutions, statutes, laws, ordinances,
rules, regulations, orders, writs, injunctions or decrees of any Governmental
Authority applicable to Borrower, its Subsidiaries, or any Obligated Party.

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner,

490516.21

2

 

 

--------------------------------------------------------------------------------

 



whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee will be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof.  The term "Guarantee" as a verb has a
corresponding meaning.

"Guarantor" means State National and any other Person who executes a Guaranty or
a supplement thereto in favor of Lender.

"Guaranty" means a continuing guaranty of the Obligations executed by a
Guarantor, in form and substance satisfactory to Lender, as the same may be
amended, modified, restated, ratified, supplemented, or replaced from time to
time.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Interest Rate Protection Agreement; (d) all obligations of such Person to
pay the deferred purchase price of Collateral or services (other than trade
accounts payable in the ordinary course of business that are not past due);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
Collateral owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness will have been assumed by such Person or is limited in
recourse; (f) capital leases and Synthetic Lease Obligations; and (g) all
Guarantees of such Person in respect of any of the foregoing.  For all purposes
hereof, the Indebtedness of any Person will include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.



490516.21

3

 

 

--------------------------------------------------------------------------------

 



"Interest Rate Protection Agreement" means any interest rate swap agreement,
interest rate exchange agreement, currency exchange agreement, foreign exchange
agreement, interest rate and currency exchange agreement, forward rate
agreement, rate floor agreement, interest rate protection agreement, interest
rate cap agreement, rate collar agreement, any option agreement respecting the
foregoing, International Swaps and Derivatives Association, Inc. (ISDA) Master
Agreement, or any similar agreement or arrangement and any schedule,
confirmation, exhibit, document or instrument evidencing any interest in a
transaction covered by any such agreement now existing or hereafter entered into
by a Person to hedge the risk of variable interest rate volatility or
fluctuations of interest rates, as the same may be modified, supplemented,
amended or revised and in effect from time to time.

"IRS" means the United States Internal Revenue Service.

"Letter of Credit" means any letter of credit issued by Lender or any of its
Affiliates for the account of Borrower pursuant to Article III.

"Letter of Credit Agreement" means an Application and Agreement for Standby or
Commercial Letter of Credit, or an Amendment Request Form in each case properly
completed and signed by Borrower requesting issuance, amendment, renewal or
extension of a Letter of Credit, and any other document related to a Letter of
Credit, all in form and substance satisfactory to Lender.

"Letter of Credit Liabilities" means, at any time, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the
aggregate amount of all disbursements made by Lender under the outstanding
Letters of Credit that have not yet been reimbursed by or on behalf of Borrower
at such time.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

"Loans" are defined in Section 2.02, each individually a "Loan".

"Loan Documents" means this Loan Agreement, the Notes, all Guaranties, all
Security Agreements, all Interest Rate Protection Agreements, all Letters of
Credit, all Letter of Credit Agreements, and such other documents, instruments
and agreements, evidencing, securing or pertaining to the Obligations as will
from time to time be executed and delivered to Lender by Borrower, any
Subsidiary, any Obligated Party, or any other party pursuant to this Loan
Agreement, and any future amendments, restatements, modifications,
ratifications, confirmations, extensions or supplements hereto or thereto.

"Managerial Official" means, with respect to any Person, an officer or a
governing Person of such Person.



490516.21

4

 

 

--------------------------------------------------------------------------------

 



"Margin Stock" has the meaning given thereto in Section 221.3(v) of
Regulation U, promulgated by the Board of Governors of the Federal Reserve
System, F.R.S. Reg. U, 12 C.F.R. part 221 (January 1, 1983 revision), as amended
from time to time.

"Material Adverse Change" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, prospects, properties, assets,
liabilities (actual or contingent), condition (financial or otherwise) of
Borrower or State National or any of their Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Obligated Party to perform its
obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against Borrower or any Obligated Party of any Loan Document to which it is a
party or the rights of Lender under any Loan Document; or (d) a material
restatement or revision of a previously submitted financial statement pursuant
to an audit.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower, any Subsidiary, or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

"Notes" means, collectively, the Revolving Credit Note, and any renewals,
extensions, modifications, refinancings, consolidations and substitutions
thereof.

"Obligated Party" means any party other than Borrower who secures, guarantees
and/or is otherwise obligated to pay all or any portion of the Obligations,
including, without limitation, State National.

"Obligations" mean all present and future Indebtedness, obligations and
liabilities of Borrower to Lender arising pursuant to the Loans, this Loan
Agreement or any of the other Loan Documents or otherwise, and any renewals,
extensions, increases, or amendments thereof, or any part thereof, regardless of
whether such Indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and several
and including interest and fees that accrue after the commencement by or against
Borrower of any proceeding under any Applicable Bankruptcy Law naming Borrower
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

"Patriot Act" is defined in Section 5.16.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower, any
Subsidiary, or any ERISA Affiliate or to which Borrower, any Subsidiary, or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

"Person" means any individual, firm, corporation, association, partnership,
joint venture, trust, entity, unincorporated organization or Governmental
Authority.



490516.21

5

 

 

--------------------------------------------------------------------------------

 



"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by Borrower, any Subsidiary, or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

"Pledge Agreement" means the Pledge and Security Agreement of even date executed
by Borrower in favor of Lender, creating a Lien on the Collateral.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Revolving Credit Commitment" is defined in Section 2.01.

"Revolving Credit Loans" is defined in Section 2.01.

"Revolving Credit Note" means a promissory note executed by Borrower and payable
to the order of Lender, evidencing the Revolving Credit Loans made by Lender, as
the same may be amended, restated, supplemented, modified, extended or increased
from time to time.

“Securities Account” means custodial account number XXXXX maintained by Borrower
with Lender and all substitutes or replacements for that account.

"Security Agreements" means, collectively, (a) the Pledge Agreement, and (b) any
other security agreement executed by any Person in connection with this Loan
Agreement, as each may be amended, modified, ratified, supplemented, restated or
replaced from time to time.

“State National” means State National Companies, Inc., a Delaware corporation.

"Subordinated Debt" means any Indebtedness owing by Borrower which has been
subordinated by written agreement to all Indebtedness now or hereafter owing by
Borrower to Lender, such agreement to be in form and substance satisfactory to
Lender.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" will refer to a Subsidiary or Subsidiaries of
Borrower.

"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a synthetic, off-balance sheet or tax retention lease, or (b) an agreement
for the use or possession of creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the Indebtedness of such Person (without
regard to accounting treatment).

"Termination Date" means the maturity date stated in the Revolving Credit Note.



490516.21

6

 

 

--------------------------------------------------------------------------------

 



"UCC" means the Uniform Commercial Code of the State of Texas or of any other
state having jurisdiction with respect to any of the rights and remedies of
Lender under the Loan Documents, as amended.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

Section 1.02.Headings.  The headings, captions, and arrangements used in any of
the Loan Documents are, unless specified otherwise, for convenience only and
will not be deemed to limit, amplify, or modify the terms of the Loan Documents
nor to affect the meaning thereof.

Section 1.03.Number and Gender of Words.  Whenever herein the singular number is
used, the same will include the plural where appropriate, and words of any
gender will include each other gender where appropriate.

Section 1.04.Money.  Unless stipulated otherwise, all references herein or in
any of the Loan Documents to "Dollars," "money," "payments," or other similar
financial or monetary terms are references to currency of the United States of
America.

Section 1.05.Articles, Sections and Exhibits.  All references herein to Articles
and Sections are, unless specified otherwise, references to articles and
sections of this Loan Agreement.  All references herein to an "Exhibit," "Annex"
or "Schedule" are references to exhibits, annexes or schedules attached hereto,
all of which are made a part hereof for all purposes, the same as if set forth
herein verbatim, it being understood that if any exhibit, annex or schedule
attached hereto, which is to be executed and delivered, contains blanks, the
same will be completed correctly and in accordance with the terms and provisions
contained and as contemplated herein prior to or at the time of the execution
and delivery thereof.  The words "herein," "hereof," "hereunder" and other
similar compounds of the word "here" when used in this Loan Agreement will refer
to the entire Loan Agreement and not to any particular provision or section.

Section 1.06.Accounting Terms.  Unless otherwise specified, all accounting and
financial terms and covenants set forth above and in Article VIII are to be
determined according to GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Lender will so request, Lender and Borrower
will negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Lender), provided that, until so amended, (a) such ratio or requirement will
continue to be computed in accordance with GAAP prior to such change therein and
(b) Borrower will provide to Lender financial statements and other documents
required under this Loan Agreement or as reasonably requested hereunder setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

490516.21

7

 

 

--------------------------------------------------------------------------------

 



ARTICLE II

Loans

Section 2.01.Revolving Credit Loans.  Subject to the terms and conditions set
forth in this Loan Agreement and the other Loan Documents, Lender hereby agrees
to lend to Borrower, on a revolving basis from time to time during the period
commencing on the Closing Date and continuing through the Termination Date, such
amounts as Borrower may request hereunder (the "Revolving Credit Loans");
provided, however, the total principal amount outstanding at any time will not
exceed $15,000,000.00  (the "Revolving Credit Commitment") minus the Letter of
Credit Liabilities.  Subject to the terms and conditions hereof, Borrower may
borrow, repay and reborrow hereunder. 

Section 2.02.Advances on Revolving Credit Loans. The Revolving Credit Loans will
be collectively called the "Loans".  Lender reserves the right to require
Borrower to give Lender not less than one Business Day prior notice of each
requested Advance specifying (1) the aggregate amount of such requested Advance,
(2) the requested date of such Advance, and (3) the purpose for such Advance,
with such Advances to be requested in a form satisfactory to Lender.

Section 2.03.Promissory Notes.  The Loans will be evidenced by one or more
Notes.  Interest on the Notes will accrue at the rate set forth therein.  The
principal of and interest on the Notes will be due and payable in accordance
with the terms and conditions set forth in the Notes and in this Loan Agreement.

Section 2.04.Commitment Fee.  Borrower shall pay Lender a commitment fee on the
daily average unused amount of the Revolving Credit Commitment for the period
from and including the Closing Date until the Termination Date, at the rate of
0.25% per annum based on a 360–day year and the actual number of days
elapsed.  For the purpose of calculating the commitment fee hereunder, the
Revolving Credit Commitment will be deemed utilized by the amount of all
outstanding Revolving Credit Loans and outstanding Letters of Credit
Liabilities.  Accrued commitment fee will be payable quarterly in arrears on the
last day of each May, August, November, and February and on the Termination
Date.

Section 2.05.Capital Adequacy.  If after the Closing Date, Lender will have
determined that the adoption or implementation of any applicable Governmental
Requirement regarding capital adequacy or any change therein, or any change in
the interpretation or administration thereof by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or compliance by Lender (or its parent) with any guideline, request, or
directive regarding capital adequacy (whether or not having the force of law) of
any such central bank or other Governmental Authority, has or would have the
effect of reducing the rate of return on Lender's (or its parent's) capital as a
consequence of its obligations hereunder or the transactions contemplated hereby
to a level below that which Lender (or its parent) could have achieved but for
such adoption, implementation, change, or compliance (taking into consideration
Lender's policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then from time to time, within 10 Business Days after
demand by Lender, Borrower will pay to Lender (or its parent) such additional
amount or amounts as will compensate Lender for such reduction.  A certificate
of Lender claiming compensation under this Section and setting forth the
additional

490516.21

8

 

 

--------------------------------------------------------------------------------

 



amount or amounts to be paid to it hereunder will be conclusive, provided that
the determination thereof is made on a reasonable basis.  In determining such
amount or amounts, Lender may use any reasonable averaging and attribution
methods.

Section 2.06.Reserved.

ARTICLE III

Letters of Credit

Section 3.01.Letters of Credit.  Subject to the terms and conditions of this
Loan Agreement and the applicable Letter of Credit Agreement, Lender agrees to
issue, amend, renew or extend one or more Letters of Credit for the account of
Borrower from time to time from the Closing Date to and including the
Termination Date of the Revolving Credit Loans; provided, however, that the
Letter of Credit Liabilities will not at any time exceed the lesser of (a) 
$1,000,000.00,  or (b) an amount equal to the amount of the Revolving Credit
Commitment, minus the outstanding Revolving Credit Loans.  Each Letter of Credit
(i)  will expire at or prior to the close of business on the Expiration Date,
(ii) will be payable in Dollars, (iii) must support a transaction that is
entered into in the ordinary course of Borrower's business, (iv) must be
satisfactory in form and substance to Lender, and (v) will be issued pursuant to
such documents and instruments (including, without limitation, the Letter of
Credit Agreement) as Lender may require. The “Expiration Date” shall mean the
earlier to occur of (x) the date one year after the date of the issuance of the
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) unless otherwise agreed by Lender
pursuant to the Letter of Credit Agreement, the date that is five Business Days
prior to the Termination Date of the Revolving Credit Loans.

Section 3.02.Procedure for Issuing, Amending, Renewing and Extending Letters of
Credit.  Each request for issuance of a Letter of Credit will be made on at
least five Business Days prior notice from Borrower to Lender by means of a
written Letter of Credit request describing the transaction proposed to be
supported thereby and specifying (a) the requested date of issuance (which will
be a Business Day), (b) the face amount of the Letter of Credit, (c) the
expiration date of the Letter of Credit, (d) the name and address of the
beneficiary, and (e) the form of the draft and any other documents required to
be presented at the time of any drawing (such notice to set forth the exact
wording of such documents or to attach copies thereof). The Borrower shall also
submit and execute a Letter of Credit Agreement in connection with any request
for issuance of a Letter of Credit. Each request for amendment, renewal or
extension of an existing Letter of Credit shall be in writing, identifying the
applicable Letter of Credit by Letter of Credit number and specifying the date
of amendment, renewal or extension (which shall be a Business Day) and such
other information as shall be necessary to amend, renew or extend such Letter of
Credit. The Borrower shall also submit and execute a Letter of Credit Agreement
in connection with any request to amend, renew or extend an existing Letter of
Credit.  Lender is not obligated to amend, renew or extend any Letter of Credit.
Lender may refuse to issue, amend, extend or renew a Letter of Credit in the
event Lender would be prohibited from doing so under any applicable Governmental
Requirement.

490516.21

9

 

 

--------------------------------------------------------------------------------

 



Section 3.03.Payments Constitute Advances.  Each payment by Lender pursuant to a
drawing under a Letter of Credit will constitute and be deemed a Revolving
Credit Loan by Lender to Borrower under this Loan Agreement as of the day and
time such payment is made by Lender and in the amount of such payment.

Section 3.04.Letter of Credit Fee.  Borrower will pay to Lender (a) a letter of
credit commission payable on the date each Letter of Credit is issued in
accordance with Lender's current fee schedule in effect at the time of issuance,
amendment, renewal or extension, as applicable, and (b) such other reasonable
fees, commissions, costs and out–of–pocket expenses charged or incurred by
Lender with respect to issuance, amendment, renewal or extension of any Letter
of Credit.

Section 3.05.Obligations Absolute.  The obligations of Borrower under this Loan
Agreement and the other Loan Documents (including without limitation the
obligation of Borrower to reimburse Lender for draws under any Letter of Credit)
will be absolute, unconditional, and irrevocable, and will be performed strictly
in accordance with the terms of this Loan Agreement and the other Loan Documents
under all circumstances whatsoever, including without limitation the following
circumstances:

(a)Any lack of validity or enforceability of any Letter of Credit or any other
Loan Document;

(b)Any amendment or waiver of or any consent to departure from any Loan
Document;

(c)The existence of any claim, set‑off, counterclaim, defense or other rights
which Borrower, its Subsidiaries, any Obligated Party, or any other Person may
have at any time against any beneficiary of any Letter of Credit, Lender, or any
other Person, whether in connection with this Loan Agreement or any other Loan
Document or any unrelated transaction;

(d)Any statement, draft, or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(e)Payment by Lender under any Letter of Credit against presentation of a draft
or other document which does not comply with the terms of such Letter of Credit;
or

(f)Any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing.

Section 3.06.Limitation of Liability.  Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit with respect to its use of
such Letter of Credit.  Neither Lender nor any of its officers or directors will
have any responsibility or liability to Borrower or any other Person
for:  (a) the failure of any draft to bear any reference or adequate reference
to any Letter of Credit, or the failure of any documents to accompany any draft
at negotiation, or the failure of any Person to surrender or to take up any
Letter of Credit or to send documents apart from drafts as required by the terms
of any Letter of Credit, or the failure of any Person to note the

490516.21

10

 

 

--------------------------------------------------------------------------------

 



amount of any instrument on any Letter of Credit, each of which requirements, if
contained in any Letter of Credit itself, it is agreed may be waived by Lender,
(b) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, (c) the validity, sufficiency, or genuineness of any draft or
other document, or any endorsement(s) thereon, even if any such draft, document
or endorsement should in fact prove to be in any and all respects invalid,
insufficient, fraudulent, or forged or any statement therein is untrue or
inaccurate in any respect, (d) the payment by Lender to the beneficiary of any
Letter of Credit against presentation of any draft or other document that does
not comply with the terms of the Letter of Credit, or (e) any other circumstance
whatsoever in making or failing to make any payment under a Letter of
Credit.  Borrower will have a claim against Lender, and Lender will be liable to
Borrower, to the extent of any direct, but not consequential, damages suffered
by Borrower which Borrower proves in a final nonappealable judgment were caused
by (i) Lender's willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit complied with the terms thereof
or (ii)  Lender's willful failure to pay under any Letter of Credit after
presentation to it of documents strictly complying with the terms and conditions
of such Letter of Credit.  Lender may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

Section 3.07.Additional Costs in Respect of Letters of Credit.  If as a result
of any regulatory change in Governmental Requirements there will be imposed,
modified, or deemed applicable any tax, reserve, special deposit, or similar
requirement against or with respect to or measured by reference to Letters of
Credit issued or to be issued hereunder or Lender's commitment to issue Letters
of Credit hereunder, and the result will be to increase the cost to Lender of
issuing or maintaining any Letter of Credit or its commitment to issue Letters
of Credit hereunder or reduce any amount receivable by Lender hereunder in
respect of any Letter of Credit (which increase in cost, or reduction in amount
receivable, will be the result of Lender's reasonable allocation of the
aggregate of such increases or reductions resulting from such event), then, upon
demand by Lender, Borrower agrees to pay Lender, from time to time as specified
by Lender, such additional amounts as will be sufficient to compensate Lender
for such increased costs or reductions in amount. A statement as to such
increased costs or reductions in amount incurred by Lender, submitted by Lender
to Borrower, will be conclusive as to the amount thereof, provided that the
determination thereof is made on a reasonable basis.

Section 3.08.Cash Collateral Pledge.  Upon request of Lender (a) to the extent
not paid by Borrower in accordance with the terms of this Agreement, on demand,
at any time, if Lender has honored any drawing request on any Letter of Credit
issued hereunder, (b) if as of the Expiration Date any Letters of Credit may
remain outstanding and partially or wholly drawn, (c) with respect to Letters of
Credit with an expiry date after the Expiration Date, fifteen Business Days
prior to the Expiration Date, or (d) upon the occurrence of an Event of Default
(and automatically without any requirement for notice or request), Borrower
shall immediately cash collateralize the Letters of Credit in an amount equal to
one hundred five percent (105%) of the amounts available to be drawn under the
Letters of Credit according to the records of the Lender. Such cash collateral
shall be pledged to Lender as a first and prior perfected security interest in
favor of Lender and Borrower shall execute such further documents as reasonably
required by Lender to perfect its lien on the cash collateral.

490516.21

11

 

 

--------------------------------------------------------------------------------

 



ARTICLE IV

Conditions Precedent

Section 4.01.Initial Extension of Credit.  The obligation of Lender to make the
initial Advances or issue the initial Letter of Credit is subject to the
condition precedent that Lender will have received on or before the day of such
Advances or issuance of such Letter of Credit all of the following, each dated
(unless otherwise indicated) the Closing Date, in form and substance
satisfactory to Lender:

(a)Resolutions.  Resolutions of the board of directors, members, partners or
other appropriate governing body of Borrower and each Obligated Party certified
by a Managerial Official of such Person, which resolutions authorize the
execution, delivery, and performance by such Person of this Loan Agreement and
the other Loan Documents to which it is a party;

(b)Certificates of Borrower and Obligated Parties.  Certificates of each of
Borrower and Obligated Parties executed by a Managerial Official of such Person
certifying as to (i) the names of the officers of such Person authorized to sign
this Loan Agreement and each of the other Loan Documents to which it is a party
(including the certificates contemplated herein) together with specimen
signatures of such officers; (ii) original certified or file–stamped copies of
the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, trust agreement or other similar
organizational document of such Person, certified as true, correct and complete
by the appropriate authority in their respective jurisdictions of organization
as of a date within 10 days prior to the Closing Date; (iii) bylaws, limited
partnership agreement, trust agreement, operating agreement or other similar
organizational document of such Person certified as true, correct, and complete
by such Managerial Official; and (iv) certificates of the appropriate government
officials as to the existence and good standing (if applicable) of such Person
in their respective jurisdictions of organization, each dated within 10 days
prior to the Closing Date;

(c)Notes.  The Notes executed by Borrower;

(d)Security Agreement. The Security Agreements executed by Borrower;

(e)Guaranties.  The Guaranties executed by the Guarantors;

(f)UCC, Lien Search, etc.  The results of a Uniform Commercial Code, tax Lien
and judgment searches showing all financing statements and other documents or
instruments on file against Borrower and each Obligated Party with the
applicable authority in the jurisdiction of such Person's principal residence,
place of business or chief executive office (as applicable) and such other
jurisdictions requested by Lender, such search to be as of a date no more than
10 days prior to the Closing Date;

(g)Opinion of Counsel.  A favorable opinion of legal counsel to Borrower and the
Obligated Parties, as to the matters as Lender may reasonably request;

490516.21

12

 

 

--------------------------------------------------------------------------------

 



(h)Payment of Processing Fee.  A processing fee in an amount equal to one-tenth
of one percent (0.10%) of the Revolving Credit Commitment.

(i)Reserved;

(j)Reserved;

(k) Attorneys' Fees and Expenses.  Evidence that the costs and expenses
(including reasonable attorneys' fees) referred to in Section 10.13, to the
extent incurred, will have been paid in full by Borrower; and

(l)Additional Documentation.  Lender will have received such additional
approvals, opinions, instruments or documents as Lender or its legal counsel may
reasonably request.

Section 4.02.Conditions to all Advances.  The obligation of Lender to make any
Advance or issue any Letter of Credit is subject to the following conditions
precedent:

(a)The representations and warranties of Borrower contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, will be true and correct on
and as of the date of such Advance or issuance of such Letter of Credit, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they will be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.06 will be deemed to refer to the most recent
statements furnished pursuant to Section 6.01.

(b)No Default will exist, or would result from such proposed Advance or issuance
of Letter of Credit.

(c)Lender will have received a request for such Advance or issuance of Letter of
Credit in accordance with the requirements hereof.

Each request for Advance or issuance of Letter of Credit hereunder submitted by
Borrower will be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Advance or Letter of Credit.

ARTICLE V

Representations and Warranties

Borrower hereby represents and warrants, and upon each request for an Advance or
the issuance of a Letter of Credit further represents and warrants, to Lender as
follows: 

Section 5.01.Existence, Power, Compliance with Governmental
Requirements.  Borrower (a) is a limited partnership duly organized, validly
existing and in good standing, if applicable, under the Governmental
Requirements of the jurisdiction of its organization, (b) has all requisite
power and authority to execute, deliver and perform the Loan Documents to which
it

490516.21

13

 

 

--------------------------------------------------------------------------------

 



is a party and (c) is in compliance with all Governmental Requirements, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Change.  Each Obligated Party
(a) is a corporation duly organized, validly existing and in good standing, if
applicable, under the Governmental Requirements of the jurisdiction of its
organization, (b) has all requisite power and authority to execute, deliver and
perform the Loan Documents to which it is a party, and (c) is in compliance with
all Governmental Requirements, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Change. 

Section 5.02.Binding Obligations.  The execution, delivery, and performance of
this Loan Agreement and all of the other Loan Documents by Borrower and each
Obligated Party have been duly authorized by all necessary action by Borrower
and the Obligated Parties and constitute legal, valid and binding obligations of
Borrower and the Obligated Parties, enforceable in accordance with their
respective terms, except as enforcement of remedies may be limited by Applicable
Bankruptcy Law.

Section 5.03.No Consent.  The execution, delivery and performance of this Loan
Agreement and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (a) conflict with, result in a violation
of, or constitute a default under (i) any provision of its charter or
organizational documents, or other instrument binding upon Borrower or any
Obligated Party, (ii) any Governmental Requirements or (iii) any contract,
agreement, document or instrument to which Borrower or any Obligated Party is a
party, (b) require the consent, approval or authorization of or notice to or
filing with any third party, not otherwise obtained and delivered to Lender or
(c) result in creation or perfection of a Lien, except the Lien covering the
Collateral.

Section 5.04.Taxes; Governmental Charges.  To the best of Borrower's knowledge,
Borrower and each Obligated Party have timely filed all federal, state and local
tax reports and returns required by any Governmental Requirement to be filed,
including, without limitation, all income, franchise, employment, property and
sales tax returns, and have duly paid all their respective liabilities for
taxes, assessments, governmental charges and levies that are due and payable,
except (a) taxes that are being contested in good faith by appropriate
proceedings and for which Borrower or such Obligated Party, as applicable, has
established on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Change.  The reserves reflected on the balance sheet of
Borrower and each Obligated Party are adequate in amount for the payment of all
tax liabilities for Borrower and each Obligated Party, as applicable, accrued
through the date of such balance sheet.  To the best of Borrower's knowledge,
there is no pending investigation or audit of Borrower or any Obligated Party by
any taxing authority.  Furthermore, to the best of Borrower's knowledge, there
is no pending but unassessed tax liability of Borrower or any Obligated Party or
any unresolved questions or claims concerning any tax liability of Borrower, any
Subsidiary or any Obligated Party.

Section 5.05.No Default.  Neither Borrower nor any Obligated Party is in default
under or with respect to any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change.  No Default has occurred and is

490516.21

14

 

 

--------------------------------------------------------------------------------

 



continuing or would result from the consummation of the transactions
contemplated by this Loan Agreement or any other Loan Document.

Section 5.06.Financial Statements.  The Financial Statements are (a) true,
correct and complete in all material respects as of the dates specified therein,
(b) fully and accurately present the financial condition and results of
operations for the period covered thereby of Borrower and Obligated Parties, as
applicable, as of the dates specified and (c) prepared in accordance with
GAAP.  Since the date of the Financial Statements, no Material Adverse Change
has occurred, except as heretofore disclosed in writing to Lender, nor has
Borrower or any Obligated Party incurred any material liability, direct or
indirect, fixed or contingent.  Each of Borrower and Obligated Parties is
solvent.

Section 5.07.Suits, Actions, Etc.  There are no adverse investigations, actions,
suits or proceedings pending or to the best of Borrower's knowledge threatened
before or by any Governmental Authority or arbitration authority against or
affecting Borrower any Obligated Party or the Collateral, or involving the
validity, enforceability or priority of any of the Loan Documents, other than
routine matters arising in the ordinary course of business, none of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Change.  To the best of Borrower’s knowledge, the consummation
of the transactions contemplated hereby and the performance or satisfaction of
any of the terms or conditions hereof and of the other Loan Documents will not
cause Borrower to be in default (or provide cause for acceleration of
Indebtedness) under any mortgage, deed of trust, lease, promissory note, loan
agreement, or credit agreement to which Borrower is a party or by which Borrower
or the Collateral may be bound or affected.

Section 5.08.Insurance.  Borrower and Obligated Parties and the properties of
Borrower, its Subsidiaries and Obligated Parties are insured with financially
sound and reputable insurance companies not Affiliates of Borrower or any
Obligated Party, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Obligated
Party operates.

Section 5.09.Subsidiaries.  Borrower (a) has no Subsidiaries other than those
specifically disclosed on Schedule 5.09(a) and (b) has no, and does not transact
business under any, assumed names or trade names other than those specifically
disclosed in Schedule 5.09(b).

Section 5.10.Reserved.

Section 5.11.Environmental Compliance.  To the best of Borrower's knowledge,
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Laws could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Change.

Section 5.12.ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Governmental Requirements.  Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable

490516.21

15

 

 

--------------------------------------------------------------------------------

 



determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Change.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Change.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

Section 5.13.Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. 

(a)Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

(b)None of Borrower, any Person controlling Borrower, or any Subsidiary (i) is a
"holding company," or a "subsidiary company" of a "holding company," or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company," within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.

Section 5.14.Disclosure.  Borrower has disclosed to Lender all agreements,
documents, instruments and organizational documents or other restrictions to
which it, any of its Subsidiaries, or any Obligated Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of Borrower, any Subsidiary, or any Obligated
Party to Lender in connection with the transactions contemplated hereby and the
negotiation of this Loan Agreement or delivered

490516.21

16

 

 

--------------------------------------------------------------------------------

 



hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

Section 5.15.Intellectual Property.  Borrower, its Subsidiaries and Obligated
Parties own, or possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses, slogans,
other advertising products and processes, and other intellectual property rights
that are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
Borrower, no slogan or other advertising product, process or other material now
used by Borrower, any Subsidiary or any Obligated Party infringes upon any
rights held by any other Person.

Section 5.16.Patriot Act.  All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
(the "Patriot Act") and in other statutes and all orders, rules and regulations
of the United States government and its various executive department, agencies
and offices related to the subject matter of the Patriot Act, including, but not
limited to, Executive Order 13224 effective September 24, 2001, are hereinafter
collectively referred to as the "Patriot Rules" and are incorporated into this
section of the Loan Agreement.  Borrower represents and warrants to Lender that
neither it nor any of its principals, shareholders, members, partners, or
Affiliates, as applicable, is a Person named as a Specially Designated National
and Blocked Person (as defined in Presidential Executive Order 13224) and that
it is not acting, directly or indirectly, for or on behalf of any such
Person.  Borrower further represents and warrants to Lender that Borrower and
its principals, shareholders, members, partners, or Affiliates, as applicable,
are not, directly or indirectly, engaged in, nor facilitating, the transactions
contemplated by this Loan Agreement on behalf of any Person named as a Specially
Designated National and Blocked Person.  Borrower hereby agrees to defend,
indemnify and hold harmless Lender from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including reasonable attorneys' fees
and costs) arising from or related to any breach of the foregoing
representations and warranties.

ARTICLE VI

Affirmative Covenants

Until (i) all Obligations are fully paid and satisfied, (ii) the Revolving
Credit Commitment and the commitment to issue Letters of Credit have been
terminated, and (iii) the termination or expiration of all Letters of Credit,
Borrower agrees and covenants that it will, and cause State National, and each
Subsidiary to:

Section 6.01.Furnish to Lender:

(a)Annual 10K.  As soon as available, and in any event within 90 days after the
end of each fiscal year of State National, a copy of the Form 10K filed by State
National for the fiscal year then ending with United States Securities and
Exchange Commission, in such case audited by independent public accountants of
recognized standing satisfactory to

490516.21

17

 

 

--------------------------------------------------------------------------------

 



Lender, accompanied by a report and opinion of such accountants, which report
and opinion shall be prepared in accordance with GAAP and shall not be subject
to any "going concern," "emphasis on going concern," or like qualification or
exception, or any qualification or exception as to the scope of such
audit.  Borrower (i) shall inform such independent public accountants that
Lender will rely on the results of such financial statements and any other
financial statements provided to Lender and (ii) grants Lender permission to
discuss with such accountants the results of any audit, the field work
undertaken, the Loans and any other matters related to Borrower, any Subsidiary
and any Obligated Party.

(b)Quarterly 10Q.  As soon as available, and in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of State
National, a copy of the Form 10Q filed by State National for the fiscal quarter
then ending with the United States Securities and Exchange Commission.

(c)Reserved. 

(d)Tax Returns.  Copies of State National's and Borrower's income tax returns
(federal and state, if any) within 30 days after the applicable filing or
extension date for the tax reporting period thereof, prepared by a tax
professional satisfactory to Lender.

(e)Securities Account Statements.  Borrower hereby authorizes each business unit
at Lender to receive and review each monthly account statement for the
Securities Account whenever so required by Lender.

Section 6.02.Notices.  Promptly notify Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Change, including (i) breach or non-performance of, or any
default under, a contractual obligation of Borrower, any Subsidiary or any
Obligated Party; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower, any Subsidiary or any Obligated Party and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting Borrower, any Subsidiary
or any Obligated Party;

(c)of the occurrence of any ERISA Event;

(d)of a change in name of Borrower or any Obligated Party or a change in the
location of Borrower, any Obligated Party, or any Collateral, in each case,
within 30 days prior to such change; and

(e)of any material change in accounting policies or financial reporting
practices by Borrower, State National, or any Subsidiary.

Each notice pursuant to this Section will be accompanied by a statement of a
Managerial Official of Borrower setting forth details of the occurrence referred
to therein and stating what

490516.21

18

 

 

--------------------------------------------------------------------------------

 



action Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to this Section will describe with particularity any and all
provisions of this Loan Agreement and any other Loan Document that have been
breached or affected thereby.

Section 6.03.Accounts and Records.  Maintain its books and records in accordance
with GAAP.

Section 6.04.Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the
Governmental Requirements of the jurisdiction of its organization; and (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Change; provided that the foregoing shall not prohibit a
reorganization involving (i) Borrower converting from a limited partnership to a
different business entity type and/or (ii) any Subsidiaries of State National
(other than Borrower) merging, consolidating, liquidating or dissolving, in each
case, if Borrower determines in good faith that such conversion, merger,
consolidation, liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to Lender.

Section 6.05.Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Change; (c) use the standard of care typical in the industry in
the operation and maintenance of its facilities; and (d) preserve or renew all
of its registered patents, trademarks, trade names and service marks (including
licenses thereof), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Change.

Section 6.06.Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, including
but not limited to, commercial property insurance, all risks property damage,
commercial general liability, worker's compensation, business interruption and
other insurance, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and providing for not less
than 30 days' prior notice to Lender of termination, lapse or cancellation of
such insurance.  Each insurance policy will name Lender as "additional
insured."  Borrower will, and will cause each Obligated Party to, deliver to
Lender upon Lender's request, originals or certified copies of insurance
policies or certificates of insurance, each in form and substance satisfactory
to Lender.

Section 6.07.Right of Inspection.  After prior notice to Borrower and provided
such visit or examination is accompanied by Borrower's representatives, permit
Lender to (a) visit its properties and installations, (b) examine, audit and
make and take away copies or reproductions of its books and records, and
(c) discuss with its respective directors, partners, principal officers and
independent auditors its respective businesses, assets, liabilities, financial
positions, results of operations, and business prospects, at all reasonable
times.  Borrower shall be responsible for the reasonable costs and expenses
associated with such inspection.  To the extent Borrower maintains

490516.21

19

 

 

--------------------------------------------------------------------------------

 



any records, including computer generated records and software programs for the
generation of such records in the possession of a third party, Borrower will, to
the extent such records constitute Collateral, (i) notify such third party of
Lender's Lien in such records, (ii) cause such party to grant access to Lender
to such records and (iii) provide Lender with copies of any records Lender may
request, all at Borrower's sole cost and expense. 

Section 6.08.Right to Additional Information.  Furnish Lender with such
additional information and statements, lists of assets and liabilities,
statements of contingent liabilities, tax returns, and other reports and
certificates with respect to Borrower's, any Subsidiary's, or any Obligated
Party's financial condition, business operations and compliance with the terms
of the Loan Documents as Lender may reasonably request from time to time.

Section 6.09.Compliance with Governmental Requirements.  Conduct its business in
an orderly and efficient manner consistent with good business practices, and
perform and comply with all Governmental Requirements applicable to Borrower,
its Subsidiaries, and their businesses and operations (including without
limitation, all applicable Environmental Laws), except where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Change.

Section 6.10.Taxes.  Timely pay and discharge when due all of its Indebtedness
and obligations, including without limitation, all assessments, taxes,
governmental charges, levies, Liens and claims, of every kind and nature,
imposed upon Borrower, its Subsidiaries or any of their properties, income, or
profits, that, if not paid, could reasonably be expected to have a Material
Adverse Change prior to the earlier of the date on which such obligation would
become delinquent or the date penalties would attach, and all lawful claims
that, if unpaid, might become a Lien or charge upon any of Borrower's or its
Subsidiary's properties, income, or profits; provided, however, Borrower and its
Subsidiaries will not be required to pay and discharge any such assessment, tax,
government charge, levy, Lien or claim so long as (a) the legality of the same
will be contested in good faith by appropriate judicial, administrative or other
legal proceedings instituted with reasonable promptness and diligently
conducted, and (b) Borrower and its Subsidiaries will have established on their
books adequate reserves with respect to such contested assessment, tax,
government charge, levy, Lien or claim in accordance with GAAP.

Section 6.11.Notice of Indebtedness.  Promptly inform Lender of the creation,
incurrence or assumption by Borrower or any Subsidiary of any actual or
contingent liabilities not permitted under this Loan Agreement or any other Loan
Document.

Section 6.12.Additional Documents.  Execute and deliver, or cause to be executed
and delivered, to Lender, from time to time as required by Lender, any and all
other agreements, instruments and documents which Lender may reasonably request
in order to provide the rights and remedies to Lender granted or provided for by
the Loan Documents or give effect to the transactions contemplated under this
Loan Agreement and the other Loan Documents.

Section 6.13.Lender as Custodian of Securities.    Maintain the Securities
Account and all assets and securities held therein with Lender.

490516.21

20

 

 

--------------------------------------------------------------------------------

 



ARTICLE VII

Negative Covenants

Until (i) all Obligations are fully paid and satisfied, (ii) the Revolving
Credit Commitment and the commitment to issue Letters of Credit have been
terminated in full, and (iii) the termination or expiration of all Letters of
Credit, Borrower will not, directly or indirectly:

Section 7.01.Nature of Business.  Make any material change in the nature of its
business as carried on as of the Closing Date.

Section 7.02.Liquidations, Mergers, Consolidations.  Become a party to a merger
or consolidation, or purchase or otherwise acquire all or a substantial part of
the assets of any Person or any shares or other evidence of beneficial ownership
of any Person where the consideration to be paid for such merger, consolidation
or acquisition is in excess of twenty-five million dollars ($25,000,000.00), or
dissolve, liquidate or cease operations.

Section 7.03.Reserved. 

Section 7.04.Reserved. 

Section 7.05.Reserved. 

Section 7.06.Liens.  Create, incur or permit to exist any Lien or encumbrance on
the Securities Account and any of its assets held therein, other than the Lien
securing Indebtedness owing to Lender.

Section 7.07.Transfer of Ownership.  Permit the sale, pledge or other transfer
of any of the ownership interests in Borrower or any Subsidiary; provided,
however, that this covenant shall not prohibit the transfer of ownership
interest in Borrower or any Subsidiary to Affiliates of State National.

Section 7.08.Reserved.

Section 7.09.Reserved. 

Section 7.10.Reserved. 

Section 7.11.Dividends.  Declare or pay any dividends on any shares of its
capital stock, make any other Distributions with respect to any payment on
account of the purchase, redemption, or other acquisition or retirement of any
shares of its capital stock if such declaration, payment, or Distributions would
cause an Event of Default to occur hereunder.

Section 7.12.Reserved. 

Section 7.13.Use of Proceeds.  Use the proceeds for any purpose other than legal
business and partnership purposes.

490516.21

21

 

 

--------------------------------------------------------------------------------

 



Section 7.14.Reserved. 

ARTICLE VIII

Financial Covenant

As long as this Loan Agreement remains in effect, Borrower and State National
will maintain at all times a minimum consolidated Tangible Net Worth of not less
than $150,000,000.00, to be tested as of the end of each fiscal quarter on the
basis of the information set forth in the disclosures required under Section
6.01(a) and 6.01(b) hereof. “Tangible Net Worth” is defined as the sum of their
consolidated: (a) total assets; less (b) intangible assets; less (c) total
liabilities; plus (d) Subordinated Debt.

ARTICLE IX

Events of Default

Section 9.01.Events of Default.  Each of the following will constitute an "Event
of Default" under this Loan Agreement:

(a)The failure, refusal or neglect of Borrower to pay when due any part of the
principal of, or interest on, the Notes or any other Obligations by Borrower
from time to time.

(b)The failure of Borrower, any Subsidiary, or any Obligated Party to timely and
properly observe, keep or perform any covenant, agreement or condition required
in Articles VI, VII and VIII.

(c)The failure of Borrower, any Subsidiary, or any Obligated Party to timely and
properly observe, keep or perform any covenant, agreement or condition required
herein (other than as specified in clauses (a) and (b) above) or in any of the
other Loan Documents; including, without limitation, the covenant to maintain
certain minimum amounts in the Securities Account under the terms of the Pledge
and Security Agreement of even date between Borrower and Lender.

(d)Any representation or warranty contained herein, in any of the other Loan
Documents or in any other document ever delivered or furnished by Borrower, any
Subsidiary or any Obligated Party to Lender in connection with the Obligations
is or proves to have been false, misleading, erroneous or breached in any
material respect.

(e)If Borrower, any Subsidiary or any Obligated Party: (i) becomes insolvent, or
makes a transfer in fraud of creditors, or makes an assignment for the benefit
of creditors, or admits in writing its inability to or is unable to pay its
debts as they become due; (ii) generally is not paying its debts as such debts
become due; (iii) has a receiver, trustee or custodian appointed for, or take
possession of, all or substantially all of the assets of such party, either in a
proceeding brought by such party or in a proceeding brought against such party
and such appointment is not discharged or such possession is not terminated
within 60 days after the effective date thereof or such party consents to or
acquiesces in

490516.21

22

 

 

--------------------------------------------------------------------------------

 



such appointment or possession; (iv) files a petition for relief under the
Applicable Bankruptcy Laws or an involuntary petition for relief is filed
against such party under any Applicable Bankruptcy Law, or an order for relief
naming such party is entered under any Applicable Bankruptcy Law, or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such party; (v) fails
to have discharged within a period of 30 days any attachment, sequestration or
similar writ levied upon any Collateral of such party; or (vi) fails to pay
within 30 days any final money judgment against such party.

(f)A levy against the Collateral or any part thereof, or against any material
portion of Borrower's other property, or any execution, garnishment, attachment,
sequestration or other writ or similar proceeding which is not permanently
dismissed or discharged within 30 days after such levy.

(g)Reserved.

(h)The dissolution, liquidation, termination or forfeiture of right to do
business of Borrower, any Subsidiary or any Obligated Party, or if Borrower or
any Obligated Party is an individual, the death or disability of Borrower, any
Subsidiary or any Obligated Party.

(i)An inability of Borrower to satisfy any condition specified herein as
precedent to the obligation of Lender to make an Advance or issue any Letter of
Credit after an application for Advance or Letter of Credit Request Form has
been submitted by Borrower to Lender.

(j)Borrower, any Subsidiary or any Obligated Party will have (i) concealed,
removed, or permitted to be concealed or removed any part of its property with
the intent to hinder, delay or defraud any of its creditors; or (ii) made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar Governmental Requirement; or
(iii) suffered or permitted while insolvent (under any applicable definition of
the term) any creditor to obtain a Lien upon any of its property through legal
proceedings or distraint which Lien is not permanently vacated within 30 days
from the Closing Date.

(k)The occurrence of a Material Adverse Change.

(l)Reserved.

(m)The issuance or entry of any attachment or other Lien (other than Lender's
Lien on the Collateral) against any of the Collateral.

(n)The occurrence of an ERISA Event.

(o)Any Loan Document or any provision thereof ceases to be in full force and
effect; or Borrower or any Obligated Party or any other Person contests the
validity or enforceability of any Loan Document or any provision thereof; or
Borrower or any Obligated Party denies that it has any or further liability or
obligation under any Loan

490516.21

23

 

 

--------------------------------------------------------------------------------

 



Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof.

(p)State National is at any time assessed by A.M. Best Company a “Financial
Strength Rating” of less than A-.

Nothing contained in this Loan Agreement will be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default will be cumulative.

Notwithstanding the foregoing to the contrary, it shall only constitute an Event
of Default hereunder if Borrower fails to perform any of the above obligations
(other than those specified in Section 9.01(a), (e), (f) and (h) above and in
Section 7(f) of the Pledge Agreement), as and when required, and which failure
continues for a period of thirty (30) days after written notice of such failure
by Lender to Borrower.  However, if Borrower's failure to perform its
obligations is of the nature that it cannot be cured within the thirty (30) day
cure period after such notice from Lender but reasonably could be cured within
ninety (90) days, then Borrower will have additional time as determined by
Lender in Lender's discretion, not to exceed an additional sixty (60) days, in
which to cure such default, provided that Borrower has diligently commenced to
cure such default during the initial thirty (30) day cure period and diligently
pursues the cure of such default.

Section 9.02.Remedies.  Upon the occurrence of any Event of Default, (a) the
entire unpaid balance of principal of the Notes, together with all accrued but
unpaid interest thereon, and all other Indebtedness owing to Lender by Borrower
at such time will, at the option of Lender, become immediately due and payable
without further notice, demand, presentation, notice of dishonor, notice of
intent to accelerate, notice of acceleration, protest or notice of protest of
any kind, all of which are expressly waived by Borrower, (b) Lender may, at its
option, cease further Advances under any of the Notes, (c) reduce any claim to
judgment, and (d) exercise any and all rights and remedies afforded by any of
the Loan Documents, or by law or equity or otherwise, as Lender will deem
appropriate.  All rights and remedies of Lender set forth in this Loan Agreement
and in any of the other Loan Documents may be exercised by Lender at its option
and in its sole discretion, upon the occurrence of an Event of Default.

Section 9.03.Right of Setoff.  If an Event of Default shall have occurred and be
continuing, Lender and its Affiliates are hereby authorized at any time and from
time to time, to the fullest extent not prohibited by applicable Governmental
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Lender or any such
Affiliate to or for the credit or the account of Borrower or any Obligated Party
against any and all of the Obligations or the obligations of any Obligated Party
now or hereafter existing under this Loan Agreement or any other Loan Document,
irrespective of whether or not Lender shall have made any demand under this Loan
Agreement or any other Loan Document and although the Obligations or such
obligations of such Obligated Party may be contingent or unmatured or are owed
to a branch or office of Lender different from the branch or office holding such
deposit or obligated on such Indebtedness.  The rights of Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that Lender or its Affiliates may have. 

490516.21

24

 

 

--------------------------------------------------------------------------------

 



Section 9.04.Performance by Lender.  Should any covenant, duty, or agreement of
any Obligated Party fail to be performed in accordance with the terms of the
Loan Documents, after five (5) days prior notice to such Obligated Party and
such Obligated Party’s failure to cure any such non-performance within such
time, Lender may, at its option, perform, or attempt to perform, such covenant,
duty or agreement on behalf of any Obligated Party.  In such event, Borrower
will pay to Lender on demand any amount expended by Lender in such performance
or attempted performance, together with interest thereon at the rate provided in
the Notes for past‑due payments from the date of such expenditure by Lender
until paid.  Notwithstanding the foregoing, it is expressly understood that
Lender does not assume and will never have any liability or responsibility for
the performance of any duties of Borrower hereunder.  Without limiting the
generality of the foregoing, upon the occurrence of an Event of Default, Lender
will have the right, in addition to any other right of Lender, but not the
obligation, in its own name or in the name of Borrower, to enter into possession
of the Collateral.

Section 9.05.Rights Cumulative; Election of Remedies.  All rights and remedies
of Lender under the terms of this Loan Agreement will be cumulative of, and in
addition to, the rights and remedies of Lender under any and all other
agreements between Borrower and Lender (including, but not limited to, the other
Loan Documents), and not in substitution or diminution of any rights and
remedies now or hereafter held by Lender under the terms of any other
agreement.  Such rights and remedies may be pursued separately, successively or
concurrently against Borrower, or any Obligated Party or any Collateral covered
under the Loan Documents at the sole discretion of Lender.  The exercise or
failure to exercise any of the same will not constitute a waiver or release
thereof or of any other Right, and the same will be nonexclusive.

Section 9.06.Reserved. 

ARTICLE X

Miscellaneous

Section 10.01.Waiver and Agreement.  Neither the failure nor any delay on the
part of Lender to exercise any right, remedy, power or privilege herein or under
any of the other Loan Documents will operate as a waiver thereof, nor will any
single or partial exercise of such right, remedy, power or privilege preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  No waiver of any provision in this Loan Agreement
or in any of the other Loan Documents and no departure by any Obligated Party
therefrom will be effective unless the same will be in writing and signed by
Lender, and then will be effective only in the specific instance and for the
purpose for which given and to the extent specified in such writing.  No
modification or amendment to this Loan Agreement or to any of the other Loan
Documents will be valid or effective unless the same is signed by the party
against whom it is sought to be enforced.

Section 10.02.Benefits.  This Loan Agreement will be binding upon and inure to
the benefit of Lender and Borrower, and their respective successors and assigns,
provided, however, that Borrower may not, without the prior written consent of
Lender, assign or encumber any interests, rights, remedies, powers, duties or
obligations under this Loan Agreement or any of the other Loan Documents.

490516.21

25

 

 

--------------------------------------------------------------------------------

 



Section 10.03.Notices. 

(a)All notices, requests, demands or other communications required or permitted
to be given pursuant to this Loan Agreement shall be in writing and given by
(i) personal delivery, (ii) expedited delivery service with proof of delivery,
or (iii) United States mail, postage prepaid, registered or certified mail,
return receipt requested, sent to the intended addressee at the address set
forth on the first page hereof and will be deemed to have been received either,
in the case of personal delivery, as of the time of personal delivery, in the
case of expedited delivery service, as of the date of first attempted delivery
at the address and in the manner provided herein, or in the case of mail, upon
deposit in a depository receptacle under the care and custody of the United
States Postal Service.  Either party will have the right to change its address
for notice hereunder to any other location within the continental United States
by notice to the other party of such new address at least 30 days prior to the
effective date of such new address.

(b)Borrower and Lender agree that no notices or other communications by
electronic means between such parties or their representatives in connection
with this Loan Agreement or any instrument executed in connection herewith shall
constitute a transaction, agreement, contract or electronic signature under the
Electronic Signatures in Global and National Commerce Act, any version of the
Uniform Electronic Transactions Act or any other statute governing electronic
transactions, unless otherwise specifically agreed to in writing.

Section 10.04.Continuation and Survival.  All covenants, agreements,
representations and warranties made in or pursuant to this Loan Agreement and
the other Loan Documents will be deemed continuing and made at and as of the
date of this Loan Agreement and at and as of all times thereafter.  All
statements contained in any certificate, financial statement, legal opinion or
other instrument delivered by or on behalf of Borrower, its Subsidiaries, or
Obligated Parties pursuant to or in connection with any of the Loan Documents
will constitute additional representations and warranties made under this Loan
Agreement.  All covenants, agreements, representations and warranties made in or
pursuant to this Loan Agreement and the other Loan Documents will survive until
payment in full of all sums owing and performance of all other obligations
hereunder by Borrower to Lender and will not be waived by the execution and
delivery of this Loan Agreement, any Advance or issuance of Letter of Credit
hereunder, any investigation by Lender or any other event except a specific
written waiver by Lender.

Section 10.05.Controlling Agreement.  The parties hereto intend to conform
strictly to the applicable usury Governmental Requirements.  In no event,
whether by reason of demand for payment or acceleration of the maturity of the
Obligations or otherwise, will the interest contracted for, charged or received
by Lender hereunder or otherwise exceed the maximum amount permissible under
applicable Governmental Requirements.  If, from any circumstance whatsoever,
interest would otherwise be payable to Lender in excess of the maximum lawful
amount, the interest payable to Lender will be reduced automatically to the
maximum amount permitted under applicable Governmental Requirements.  If Lender
will ever receive anything of value deemed interest under applicable
Governmental Requirements which would apart from this provision be in excess of
the maximum lawful amount, an amount equal to any amount which would have been
excessive interest will be applied to the reduction of the principal amount
owing on the Obligations

490516.21

26

 

 

--------------------------------------------------------------------------------

 



in the inverse order of its maturity and not to the payment of interest, or if
such amount which would have been excessive interest exceeds the unpaid
principal balance of the Obligations, such excess will be refunded to
Borrower.  The interest and any other amounts that would have been payable in
respect of any portion of the Obligations or during any period but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and other amounts on any other portion of the Obligations or periods
shall be increased (but not above the maximum amount permitted under applicable
Governmental Requirement) until such cumulated amount shall have been received
by Lender.  All interest paid or agreed to be paid to Lender will, to the extent
permitted by applicable Governmental Requirements, be amortized, prorated,
allocated and spread throughout the full stated term (including  any renewal or
extension) of such Indebtedness so that the amount of interest on account of
such Indebtedness does not exceed the maximum permitted by applicable
Governmental Requirements.  The provisions of this Section will control all
existing and future agreements between Borrower and Lender.

Section 10.06.No Third Party Beneficiary.  This Loan Agreement is for the sole
benefit of Lender and Borrower and is not for the benefit of any third party.

Section 10.07.Lender's Consent or Approval.  Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of judgment of Lender is required, the granting or denial of such
approval or consent and the exercise of such judgment will be (a) within the
sole discretion of Lender; and (b) deemed to have been given only by a specific
writing intended for the purpose and executed by Lender.  Each provision for
consent, approval, inspection, review, or verification by Lender is for Lender's
own purposes and benefit only.

Section 10.08.Applicable Governmental Requirements.  This Loan Agreement and the
other Loan Documents have been executed and delivered in the State of Texas, are
performable in Bexar County, Texas, and will be governed by and construed in
accordance with the Governmental Requirements of the State of Texas and the
Governmental Requirements of the United States applicable to transactions within
the State of Texas.  Except to the extent that the Governmental Requirements of
the United States may apply to the terms hereof, the substantive Governmental
Requirements of the State of Texas shall govern the validity, construction,
enforcement and interpretation of this Loan Agreement and the other Loan
Documents.  In the event of a dispute involving this Loan Agreement, any other
Loan Document or any other instrument executed in connection herewith, Borrower
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.  To the extent that Chapter 303
of the Texas Finance Code is applicable to any Loan, any Advance or any Loan
Document, the "weekly ceiling" specified in such article is the applicable
ceiling; provided that, if any applicable Governmental Requirement permits
greater interest, the Governmental Requirement permitting the greatest interest
will apply.

Section 10.09.Loan Agreement Governs.  This Loan Agreement, together with the
other Loan Documents, comprise the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the terms of this Loan Agreement and any terms of any other
Loan Document, the terms of this Loan Agreement will govern; provided, that the
inclusion of supplemental rights or remedies in favor of Lender in any other
Loan Document will

490516.21

27

 

 

--------------------------------------------------------------------------------

 



not be deemed a conflict with this Loan Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and will
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.10.Time of Essence.  Time will be of the essence in this Loan
Agreement.

Section 10.11.Patriot Act Notice.  Lender hereby notifies Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

Section 10.12.Invalid Provisions.  If any provision of this Loan Agreement or
any of the other Loan Documents is held to be illegal, invalid or unenforceable
under present or future Governmental Requirements, such provision will be fully
severable and the remaining provisions of this Loan Agreement or any of the
other Loan Documents will remain in full force and effect and will not be
affected by the illegal, invalid or unenforceable provision or by its severance.

Section 10.13.Expenses of Lender.  Borrower shall pay to Lender on
demand:  (a) all costs and expenses incurred by Lender in connection with the
preparation, negotiation, execution and administration of this Loan Agreement
and the other Loan Documents and any and all amendments, modifications,
renewals, extensions, increases, and supplements thereof and thereto, including,
without limitation, the reasonable fees and expenses of Lender's legal counsel
and professionals, (b) all costs and expenses incurred by Lender in connection
with the enforcement, workout or restructure of this Loan Agreement or any other
Loan Document, including, without limitation, the reasonable fees and expenses
of Lender's legal counsel and professionals, and (c) all other costs and
expenses incurred by Lender in connection with this Loan Agreement or any other
Loan Document, including, without limitation, all costs, expenses, taxes,
assessments, filing fees, and other charges levied by a Governmental Authority
or otherwise payable in respect of this Loan Agreement or any other Loan
Document.

Section 10.14.INDEMNIFICATION OF LENDER.  BORROWER SHALL INDEMNIFY AND HOLD
LENDER, ITS AFFILIATES AND LENDER'S SUCCESSORS AND ASSIGNS (EACH SUCH PERSON
HEREIN REFERRED TO AS AN "INDEMNITEE") ABSOLUTELY HARMLESS FROM AND AGAINST ALL
CLAIMS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS OR RELATED EXPENSES INCURRED
BY OR IMPOSED UPON OR ALLEGED TO BE DUE OF INDEMNITEE IN CONNECTION WITH (a) THE
EXECUTION OR DELIVERY OF THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF LENDER, THE ADMINISTRATION OF THIS LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (b) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY LENDER TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (c)
ANY

490516.21

28

 

 

--------------------------------------------------------------------------------

 



ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY BORROWER, ANY SUBSIDIARY OR ANY OBLIGATED PARTY,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO BORROWER, ANY SUBSIDIARY OR
ANY OBLIGATED PARTY, OR (d) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY
BORROWER OR ANY OBLIGATED PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH CLAIMS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS OR
RELATED EXPENSES (i) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED BY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (ii) RESULT FROM A CLAIM BROUGHT BY BORROWER OR
ANY OBLIGATED PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE'S OBLIGATIONS HEREUNDER OR ANY OTHER LOAN DOCUMENT, IF BORROWER OR
SUCH OBLIGATED PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS
FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. IN THE
EVENT OF COURT ACTION IN CONNECTION WITH ANY SUCH CLAIM OR DEMAND, BORROWER WILL
ASSUME, TO THE EXTENT REQUESTED BY LENDER, THE RESPONSIBILITY FOR THE DEFENSE OF
ANY SUCH ACTION AND WILL IMMEDIATELY SATISFY AND DISCHARGE ANY FINAL DECREE OR
JUDGMENT RENDERED THEREIN UNLESS GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH OF INDEMNITEE ARE DETERMINED BY SUCH COURT, AS AFORESIAD.  LENDER MAY, IN
ITS SOLE DISCRETION, MAKE ANY PAYMENTS SUSTAINED OR INCURRED BY REASON OF ANY OF
THE FOREGOING, AND BORROWER WILL IMMEDIATELY REPAY TO LENDER IN CASH THE AMOUNT
OF SUCH PAYMENT, WITH INTEREST THEREON AT THE RATE SPECIFIED IN THE NOTES TO BE
APPLICABLE TO PAST‑DUE PRINCIPAL UNLESS GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
BAD FAITH OF INDEMNITEE ARE DETERMINED BY SUCH COURT, AS AFORESAID.  LENDER WILL
HAVE THE RIGHT TO JOIN BORROWER AND ITS SUBSIDIARIES AS PARTIES DEFENDANT IN ANY
LEGAL ACTION BROUGHT AGAINST LENDER, AND BORROWER HEREBY CONSENTS TO THE ENTRY
OF AN ORDER MAKING BORROWER AND ITS SUBSIDIARIES AS PARTIES DEFENDANT TO ANY
SUCH ACTION.

Section 10.15.Participation of the Loans.  Borrower agrees that Lender may, at
its option, sell interests in the Loans and its rights and remedies under this
Loan Agreement to one or more financial institutions or other Person acceptable
to Lender and, in connection with each such sale, Lender may disclose any
financial and other information available to Lender concerning Borrower or any
Obligated Party to each prospective purchaser.

490516.21

29

 

 

--------------------------------------------------------------------------------

 



Section 10.16.Counterparts; Facsimile Documents and Signatures.  This Loan
Agreement may be separately executed in any number of counterparts, each of
which will be an original, but all of which, taken together, will be deemed to
constitute one and the same instrument.  For purposes of negotiating and
finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine, electronic mail or other
electronic transmission, it will be treated for all purposes as an original
document.  Additionally, the signature of any party on this document transmitted
by way of a facsimile machine or electronic mail will be considered for all
purposes as an original signature.  Any such transmitted document will be
considered to have the same binding legal effect as an original document.  At
the request of any party, any faxed or electronically transmitted document will
be re-executed by each signatory party in an original form.

Section 10.17.Imaging of Documents.  Borrower understands and agrees that (a)
Lender's document retention policy may involve the electronic imaging of
executed Loan Documents and the destruction of the paper originals, and
(b) Borrower waives any right that it may have to claim that the imaged copies
of the Loan Documents are not originals.

Section 10.18.No Oral Agreements.  The term "WRITTEN AGREEMENT" will include
this Loan Agreement, together with each and every other document relating to
and/or securing the Obligations, regardless of the date of execution. THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Section 10.19.Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
GOVERNMENTAL REQUIREMENT, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[This page intentionally left blank.]

 



490516.21

30

 

 

--------------------------------------------------------------------------------

 



Executed as of the date first written above.

 

BORROWER:

 

 

 

T.B.A. Insurance Group, Ltd., a Texas limited partnership

 

 

 

By:

SNC Financial GP, LLC, a Nevada limited

 

 

liability company, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Terry L. Ledbetter

 

 

Name:

Terry L. Ledbetter

 

 

Title:

Chief Executive Officer

 

 

 

 

 

LENDER:

 

 

 

FROST BANK,

 

a Texas state bank

 

 

 

By:

/s/ Aaron Loose

 

Name:

Aaron Loose

 

Title:

Assistant Vice President

 





490516.21

Loan Agreement – Signature Page

 

 

--------------------------------------------------------------------------------

 



Schedule 5.09(a)

Subsidiaries

 

1.State National Intermediate Holdings, Inc., a Texas corporation

 

2.State National Insurance Company, Inc., a Texas corporation

 

3.United Specialty Insurance Company, a Delaware corporation

 

4.National Specialty Insurance Company, a Texas corporation



 

--------------------------------------------------------------------------------

 



Schedule 5.09(b)

Assumed Names or Trade Names

 

State National Companies

 

--------------------------------------------------------------------------------